Case: 1:20-cv-00598-MRB-KLL Doc #: 30 Filed: 04/21/21 Page: 1 of 1 PAGEID #: 133




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION

James Millhouse,

        Plaintiff,

                v.                                        Case No. 1:20cv598

V-Soft Consulting, et al.,                                Judge Michael R. Barrett

        Defendants.

                                          ORDER

        This matter is before the Court on the Report and Recommendation (“R&R”) filed

by the Magistrate Judge on April 2, 2021 (Doc. 27).

        Proper notice has been given to the parties under 28 U.S.C. ' 636(b)(1)(C),

including notice that the parties would waive further appeal if they failed to file

objections to the R&R in a timely manner. United States v. Walters, 638 F.2d 947 (6th

Cir. 1981). No objections to the Magistrate Judge=s R&R (Doc. 27) have been filed.

        Accordingly, it is ORDERED that the R&R (Doc. 27) of the Magistrate Judge is

hereby ADOPTED. Consistent with the recommendation by the Magistrate Judge,

plaintiff’s pro se Motion for Default Judgment (Doc. 11) and defendants Purna Veer,

Eric Holder, Lisa Hintz and Keith Giffney’s Motion to Dismiss (Doc. 16) are DENIED as

moot.

        IT IS SO ORDERED.


                                                       /s/ Michael R. Barrett
                                                  Michael R. Barrett, Judge
                                                  United States District Court


                                              1
